Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 1, 2005, by and between ITERIS, INC., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

A.                                   Borrower is currently indebted to Bank
pursuant to the terms and conditions of that certain Credit Agreement dated as
of May 27, 2004 (the “Agreement”) between Iteris, Inc. (“Original Borrower”) and
Bank, as amended by that certain Assumption and Amendment Agreement dated
October 20, 2004 (the “Assumption Agreement”) between Iteris Holdings, Inc.
(“Second Original Borrower”) and Bank, pursuant to which the Second Original
Borrower assumed the obligations of the Original Borrower under the Agreement. 
The Agreement, together with the Assumption Agreement, each as amended from time
to time, is hereinafter collectively referred to as the “Credit Agreement”.  The
Second Original Borrower amended its corporate name to Iteris, Inc. pursuant to
that certain amended and restated certificate of incorporation dated October 22,
2004, filed October 22, 2004 with Secretary of State, State of Delaware and as
such is the “Borrower” referred to herein and party hereto.

 

B.                                     Pursuant to the Credit Agreement,
Borrower remains indebted to Bank under a line of credit in the maximum
principal amount of Five Million Dollars ($5,000,000.00) (the “Prior Line of
Credit”), which is evidenced by that certain Revolving Line of Credit Note dated
May 27, 2004 (as may have been amended from time to time, the “Prior Line of
Credit Note”).  The Prior Line of Credit Note matures and becomes due and
payable in full on August 1, 2005 and as of the date hereof, the outstanding
principal balance under the Prior Line of Credit is $2,451,474.00, plus accrued
but unpaid interest.

 

C.                                     Pursuant to the Credit Agreement,
Borrower remains indebted to Bank under a term loan in the original principal
amount of Five Million Dollars ($5,000,000.00) (the “Term Loan”), which is
evidenced by that certain Term Note dated May 27, 2004 (as may be amended from
time to time, the “Term Note”).  The Term Note shall mature and become due and
payable in full on May 27, 2008 and as of the date hereof, the outstanding
principal balance under the Term Loan is $3,541,668.02, plus accrued but unpaid
interest.

 

D.                                    Bank and Borrower have agreed to certain
changes in the terms and conditions set forth in the Credit Agreement and have
agreed to amend the Credit Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, subject to the terms and conditions described herein,
the parties hereto agree that the Credit Agreement shall be amended as follows;
provided, however, that nothing shall terminate any security interests,
subordinations or other documents in favor of Bank, all of which shall remain in
full force and effect unless expressly amended hereby:

 

1

--------------------------------------------------------------------------------


 

1.                                       Amendment to Section 1.1(a).  
Section 1.1(a) of the Credit Agreement is hereby deleted in its entirety, and
the following substituted therefor:

 

“(a)                            Line of Credit.  Subject to the terms and
conditions of this Agreement, Bank hereby agrees to make advances to Borrower
from time to time up to and including July 31, 2006, not to exceed at any time
the aggregate principal amount of Five Million Dollars ($5,000,000.00) (“Line of
Credit”), the proceeds of which shall be used to pay off the outstanding
principal balance of the Prior Line of Credit and for Borrower’s working capital
requirements.  Borrower’s obligation to repay advances under the Line of Credit
shall be evidenced by a promissory note dated as of August 1, 2005 (“Line of
Credit Note”), all terms of which are incorporated herein by this reference.”

 

2.                                       Amendment to Section 1.1(b).   The
first sentence of Section 1.1(b) of the Credit Agreement is hereby deleted in
its entirety, and the following substituted therefor:

 

“(b)                           Limitation on Borrowings. Outstanding borrowings
under the Line of Credit, to a maximum of the principal amount set forth above,
shall not at any time exceed an aggregate of (i) eighty percent (80%) of
Borrower’s eligible accounts receivable (Non-Government/Non-Consulting),
(ii) forty percent (40%) of Borrower’s eligible accounts receivable
(Government/Consulting), provided that outstanding borrowings against such
accounts receivable shall not exceed Seven Hundred Fifty Thousand and 00/100
Dollars ($750,000.00), and (iii) fifty percent (50%) of the value of Borrower’s
eligible inventory, (exclusive of work in process and inventory which is
obsolete, unsaleable or damaged), with value defined as the lower cost or market
value, provided however, that outstanding borrowings against inventory shall not
at any time exceed  an aggregate of One Million and 00/100 Dollars
($1,000,000.00), plus $1,500,000.00.  Notwithstanding any other provision of
this Agreement, the aggregate amount of all outstanding borrowings hereunder
shall not at any time exceed the lesser of: (i) maximum amount of the Line of
Credit plus the outstanding principal balance of the Term Loan; or (ii) the
maximum borrowing base amount as set forth above.  If either of the above
amounts are exceeded, the Line of Credit shall be considered overadvanced by any
such excess amount, and the Borrower shall immediately repay such excess
amount.  Failure to immediately repay such excess amounts shall constitute an
Event of Default under Section 6.1(a) hereof.

 

3.                                       Amendment to Section 1.5.   The
following is hereby added to the Credit Agreement as a new Section 1.5:

 

“SECTION 1.5                    COLLECTION OF PAYMENTS.  Borrower authorizes
Bank to collect all principal, interest and fees due under each credit subject
hereto by charging Borrower’s deposit account number 4173283292 with Bank, or
any other deposit account maintained by Borrower with Bank, for the full amount
thereof.  Should there be insufficient funds in any such deposit account to pay
all such sums when due, the full amount of such deficiency shall be immediately
due and payable by Borrower.”

 

2

--------------------------------------------------------------------------------


 

4.                                       Amendment to Section 2.5.   Section 2.5
of the Credit Agreement is hereby amended by deleting “March 31, 2004” as the
date of Borrower’s most current financial statement delivered to Bank, and by
substituting “June 30, 2005” for said date.

 

5.                                       Amendment to Section 4.3.   Section 4.3
of the Credit Agreement is hereby deleted in its entirety, and the following
substituted therefor:

 

“SECTION 4.3.                 FINANCIAL STATEMENTS.  Provide to Bank all of the
following, in form and detail satisfactory to Bank:

 

(a)                                  not later than 120 days after and as of the
end of each fiscal year, an audited financial statement of Borrower, prepared by
a certified public accountant acceptable to Bank, to include balance sheet,
statement of income and statement of cash flows; and within 120 days after
filing, but in no event later than each October 31, copies of Borrower’s filed
federal income tax returns for such year;

 

(b)                                 not later than 45 days after and as of the
end of each fiscal quarter, a financial statement of Borrower, prepared by
Borrower, to include balance sheet, statement of income and statement of cash
flows;

 

(c)                                  not later than 15 days after and as of the
end of each month, a borrowing base certificate, an inventory collateral report,
an aged listing of accounts receivable and accounts payable, and a
reconciliation of accounts, and not later than each June 30 and December 31, a
list of the names, addresses and phone numbers of all Borrower’s account
debtors;

 

(d)                                 from time to time such other information as
Bank may reasonably request .”

 

6.                                       Amendment to Section  4.9.  
Section 4.9 of the Credit Agreement is hereby deleted in its entirety, and the
following substituted therefor:

 

“SECTION 4.9  FINANCIAL CONDITION.  Maintain Borrower’s financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein), with compliance determined commencing with Borrower’s
financial statements for the period ending December 31, 2005:

 

(a)                                  Senior Funded Debt to EBITDA not greater
than 6.75 to 1.0 at December 31, 2005; not greater than 4.10 to 1.0 at March 31,
2006 and thereafter, with “Senior Funded Debt” defined as the sum of all
obligations for borrowed money plus all capital lease obligations less
subordinated debt, and with “EBITDA” defined as net profit before taxes, plus
interest expense plus amortization of intangibles plus depreciation, plus
deferred finance expense amortization, plus debt discount amortization, plus
deferred gain on sale of property, plus amortization of non-cash stock based
compensation expense, each to be measured on a year-to-date, annualized basis.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Fixed Charge Coverage Ratio not less than
.65 to 1.0 for quarter ending December 31, 2005; not less than 1.25 to 1.0 for
quarter ending March 31, 2006, and quarterly thereafter. “Fixed Charge Coverage
Ratio” shall mean consolidated EBITDA minus non-financed capital expenditures
divided by the aggregate sum of (i) all interest paid or payable on the Funded
Debt, (ii) all installment of scheduled principal during the period, (iii) all
income taxes paid or payable, plus (iv) the amount of dividends declared or paid
in cash, and “EBITDA” has the meaning to it given above. “Funded Debt” shall
mean the sum of obligations for borrowed money plus all capital lease
obligations.”

 

7.                                       The following is hereby added to the
Credit Agreement as Section 4.11:

 

“SECTION 4.11.  CREDITORS’ FORMATION DOCUMENTS.  On or before December 31, 2005,
Borrower shall deliver to Bank copies of the filed formation documents for each
of the business entities or the trust entities identified as Subordinated
Creditors on the Acknowledgment and Consent of Subordinated Creditors attached
to the Second Amendment to Credit Agreement dated as of August 1, 2005 between
Borrower and Bank.”

 

8.                                       Amendment to Section 7.2.   Section 7.2
of the Credit Agreement is hereby amended by deleting the existing address for
Bank and replacing such address with the following:  “Los Angeles Office, 333
South Grand Avenue, 9th Floor, Los Angeles, CA  90071.”

 

9.                                       Restructuring Fee.   In consideration
of the changes set forth herein and as a condition to the effectiveness hereof,
immediately upon signing this Amendment Borrower shall pay to Bank a
non-refundable fee of $50,000.00 (the “Restructuring Fee”).

 

10.                                 Conditions Precedent.   The obligation of
Bank to amend the terms and conditions of the Credit Agreement as provided
herein, is subject to the fulfillment to Bank’s satisfaction of all of the
following conditions by no later than November 28, 2005:

 

(a)                                  Bank shall have received, in form and
substance satisfactory to Bank, each of the following, duly executed:

 

(i)                                     This Amendment.

(ii)                                  The Line of Credit Note.

(iii)                               Subordination Agreements (9).

(iv)                              Partnership, Joint Venture or Association
Certificate: Subordination (3).

(v)                                 Acknowledgment and Consent of Subordinated
Creditors attached hereto.

(vi)                              Such other documents as Bank may require under
any other section of this Amendment.

 

(b)                                 Restructuring Fee.   Bank shall have
received the Restructuring Fee in immediately available funds.

 

(c)                                  Other Fees and Costs.   In addition to
Borrower’s obligations under the Credit Agreement and the other Loan Documents,
Borrower shall have paid to Bank the full amount of all costs and expenses,
including reasonable attorneys’ fees (including the allocated costs of

 

4

--------------------------------------------------------------------------------


 

Bank’s in-house counsel) expended or incurred by Bank in connection with the
negotiation and preparation of this Amendment, for which Bank has made demand.

 

(d)                                 Subordinated Note.  Bank shall have received
the original Secured Promissory Note dated July 1, 2003, in the amount of
$811,347.00 between Odetics, Inc., 1515 South Manchester, LLC, Dartbrook-Twin
Oaks, L.P., and William T. White, III, LLC and the original First Amendment to
Secured Promissory Note dated November 1, 2004 between Iteris, Inc., 1515 South
Manchester, LLC, Dartbrook-Twin Oaks, L.P., and William T. White, III, LLC, each
notated with a legend satisfactory to Bank to the effect that the holders of
each such note are bound by the terms of a subordination agreement in favor of
the Bank.

 

(e)                                  Interest.   Interest under the Prior Line
of Credit Note shall have been paid current.

 

(f)                                    Interest and Principal.   Interest and
principal under the Term Note shall have been paid current.

 

11.                                 General Release.  In consideration of the
benefits provided to Borrower under the terms and provisions hereof, Borrower
hereby agrees as follows (“General Release”):

 

(a)                                  Borrower, for itself and on behalf of its
successors and assigns, does hereby release, acquit and forever discharge Bank,
all of Bank’s predecessors in interest, and all of Bank’s past and present
officers, directors, attorneys, affiliates, employees and agents, of and from
any and all claims, demands, obligations, liabilities, indebtedness, breaches of
contract, breaches of duty or of any relationship, acts, omissions, misfeasance,
malfeasance, causes of action, defenses, offsets, debts, sums of money,
accounts, compensation, contracts, controversies, promises, damages, costs,
losses and expenses, of every type, kind, nature, description or character,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
each as though fully set forth herein at length (each, a “Released Claim” and
collectively, the “Released Claims”), that Borrower now has or may acquire as of
the later of:  (i) the date this Amendment becomes effective through the
satisfaction (or waiver by Bank) of all conditions hereto; or (ii) the date that
Borrower has executed and delivered this Amendment to Bank (hereafter, the
“Release Date”), including without limitation, those Released Claims in any way
arising out of, connected with or related to any and all prior credit
accommodations, if any, provided by Bank, or any of Bank’s predecessors in
interest, to Borrower, and any agreements, notes or documents of any kind
related thereto or the transactions contemplated thereby or hereby, or any other
agreement or document referred to herein or therein.

 

(b)                                 Borrower hereby acknowledges, represents and
warrants to Bank as follows:

 

(i)                                     Borrower understands the meaning and
effect of Section 1542 of the California Civil Code, which provides:

 

“Section 1542.  GENERAL RELEASE; EXTENT.  A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

(ii)                      With regard to Section 1542 of the California Civil
Code, Borrower agrees to assume the risk of any and all unknown, unanticipated
or misunderstood defenses and

 

5

--------------------------------------------------------------------------------


 

Released Claims which are released by the provisions of this General Release in
favor of Bank, and Borrower hereby waives and releases all rights and benefits
which it might otherwise have under Section 1542 of the California Civil Code
with regard to the release of such unknown, unanticipated or misunderstood
defenses and Released Claims.

 

(c)                                  Each person signing below on behalf of
Borrower acknowledges that he or she has read each of the provisions of this
General Release.  Each such person fully understands that this General Release
has important legal consequences and each such person realizes that they are
releasing any and all Released Claims that Borrower may have as of the Release
Date.  Borrower hereby acknowledges that it has had an opportunity to obtain a
lawyer’s advice concerning the legal consequences of each of the provisions of
this General Release.

 

(d)                                 Borrower hereby specifically acknowledges
and agrees that:  (i) none of the provisions of this General Release shall be
construed as or constitute an admission of any liability on the part of Bank;
(ii) the provisions of this General Release shall constitute an absolute bar to
any Released Claim of any kind, whether any such Released Claim is based on
contract, tort, warranty, mistake or any other theory, whether legal, statutory
or equitable; and (iii) any attempt to assert a Released Claim barred by the
provisions of this General Release shall subject Borrower to the provisions of
applicable law setting forth the remedies for the bringing of groundless,
frivolous or baseless claims or causes of action.

 

12.                                 Miscellaneous.  Except as specifically
provided herein, all terms and conditions of the Credit Agreement shall remain
in full force and effect, without waiver or modification.  All terms defined in
the Credit Agreement shall have the same meaning when used in this Amendment. 
This Amendment and the Credit Agreement shall be read together, as one
document.  This Amendment may be executed in any number of counterparts, each of
which when executed and delivered shall be deemed to be an original, and all of
which when taken together shall constitute one and the same Amendment.

 

13.                                 Reaffirmation; Certification.  Borrower
hereby remakes all representations and warranties contained in the Credit
Agreement and reaffirms all covenants set forth therein.  Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute an Event of
Default.  Borrower reaffirms and ratifies all Loan Documents executed by it or
its predecessors prior to the date hereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

WELLS FARGO BANK,

ITERIS, INC.

 

NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

By:

 

 

 

 

Darryl Hallie, Vice President/Principal

Title:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

6

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT OF SUBORDINATED CREDITORS

 

The undersigned, Subordinated Creditors of Borrower, acknowledge and agree they
have read the foregoing Amendment and that their respective Subordination
Agreements heretofore executed by them, Borrower and Bank, shall continue in
full force and effect (notwithstanding the lack of acknowledgment, if any, to
any prior amendments to any of the Loan Documents between Borrower and bank),
and that any indebtedness of Borrower to such Subordinated Creditor and the
security interests, if any, granted to secure such debt remain junior and
subordinated to (i) all indebtedness of Borrower to Bank, including without
limitation, indebtedness evidenced by the foregoing Amendment and (ii) any
security interests granted to Bank to secure such indebtedness.

 

SUBORDINATED CREDITORS:

 

 

 

1515 South Manchester, LLC

Dartbrook-Twin Oaks, L.P.

 

 

By:

 

 

By: 1515 South Manchester, LLC,

 

 

its attorney-in-fact

Title:

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

William T. White, III, LLC

 

By: 1515 South Manchester, LLC,

 

 

its attorney-in-fact

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

Lloyd I. Miller

 

 

 

 

 

 

Lloyd I. Miller, III

Susan Riley

 

 

 

 

 

 

Abby Riley, aka Abigail Riley

Eloise Riley

 

 

 

 

 

 

Stephen Edwin Rowe, aka

Irv Kessler, aka Irvin R. Kessler

Stephen E. Rowe

 

 

 

 

 

 

 

Abbas Mohaddes

Charlie Riley

 

 

 

 

 

Tom Kelleher

 

 

7

--------------------------------------------------------------------------------


 

Milfam II L.P.

Milfam I L.P.

 

 

By: Milfam LLC, General Partner

By: Milfam LLC, General Partner

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

Provident Premier Master Fund Ltd.

Bainbridge Partners, LLC

 

 

By:

 

 

By:

 

 

 

 

Edward G. Victor

Title:

 

 

Title: Manager

 

 

Potomac Capital International Ltd.

Potomac Capital Partners, LP

 

 

By:

 

 

By:

 

 

 

Paul J. Solit

 

Paul J. Solit

Title:

 

 

Title:

 

 

 

 

Lloyd I. Miller Trust A-4

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Jon D. Gruber, Trustee of the

Linda W. Gruber, Trustee of the

Jon D. and Linda W. Gruber Trust

Jon D. and Linda W. Gruber Trust

 

 

Lagunitas Partners, a California Limited Partnership

 

 

 

By: Gruber & McBaine Capital Management

 

 

General Partner

 

 

 

 

By:

 

 

 

 

 

Eric B. Swergold

 

 

Title:

 

 

 

 

 

Gruber & McBaine International

 

 

 

By:

 

 

 

 

Eric B. Swergold

 

Title:

 

 

 

 

8

--------------------------------------------------------------------------------


 

Charles Schwab, Inc., Custodian for Francis Memole IRA

 

By:

 

 

 

Title:

 

 

 

Wachovia Securities Custodian for Greg Miner IRA

 

By:

 

 

 

Title:

 

 

 

Charles Schwab, Inc., Custodian for John Johnson IRA

 

By:

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------

 